Citation Nr: 0106280	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00 02-154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for heart disease and 
chronic obstructive pulmonary disease based on inservice use 
of tobacco products.  

2.  Entitlement to service connection for heart disease and 
chronic obstructive pulmonary disease secondary to nicotine 
dependence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from  August 1942 to 
February 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


REMAND

The Board notes that the Statement of the Case issued by the 
RO that addresses the issues on appeal in this claim is dated 
in December 1999.  Subsequent to that Statement of the Case, 
evidence has been added to the appellant's claim folder, 
consisting of a January 2000 letter from a private physician.  
Any pertinent evidence submitted by the appellant that is 
accepted by the Board must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived in writing by the appellant. 38 C.F.R. § 
20.1304(c) (2000).  A review of the claims folder indicates 
that no such waiver has been received.  

Accordingly, the Board finds that evidence pertinent to the 
appellant's claim has been received subsequent to issuance of 
the Statement of the Case.  The appellant has not submitted a 
written waiver of RO consideration of that evidence.  
Therefore, this claim must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following 
development:


The RO should review the issues on 
appeal, taking into consideration the 
information received from the appellant 
subsequent to the December 1999 
Supplemental Statement of the Case.



The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefits sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




